 



EXHIBIT 10.54

***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2(b)(1)
LICENSE AGREEMENT
     THIS LICENSE AGREEMENT (the “Agreement”) effective as of April 4, 1996 (the
“Effective Date”), is entered by and between CIBA-GEIGY Limited, a Swiss
corporation, with principal offices at Klybeckstrasse 141, Basel, Switzerland
(“Ciba”), and TherAtid, Incorporated, a California corporation, having a
principal place of business at 828 Eastbrook Court, Danville, California
94506-1206 (“TherAtid”). All references to TherAtid shall include its
Affiliates.
RECITALS
     A. Ciba is the sole and exclusive owner of certain Patent Rights and
Know-How (as such terms are defined below) relating to CGP19835 and CGP40774 and
analogs of such compounds, and the use thereof, and related subject matter; and
     B. TherAtid desires to obtain an exclusive license to the Patent Rights and
Know-How and Ciba is willing to grant such a license to TherAtid, on the terms
and conditions herein.
NOW, THEREFORE, Ciba and TherAtid agree as follows:
DEFINITIONS

  1.1   “Affiliate” means, with respect to each party, any legal entity that
directly or indirectly controls, is controlled by, or is under common control
with, such party, but only for so long as such control shall continue. One
entity shall be deemed to control another entity if such entity has the power to
direct or cause the direction of the management or policies of the other entity.
    1.2   “Confidential Information” shall mean (i) any proprietary or
confidential information or material in tangible form disclosed hereunder that
is marked as “confidential” at the time it is delivered to the receiving party,
or (ii) proprietary or confidential information disclosed orally hereunder which
is identified as confidential or proprietary when disclosed and such disclosure
of confidential information is confirmed in writing within thirty (30) days by
the disclosing party.     1.3   “Dominating Patent” shall mean an unexpired
patent owned or controlled by a third party that has not been invalidated in a
final unappealed or unappealable judgment by a court or competent jurisdiction,
which patent covers the manufacture, use or sale of Licensed Products under
circumstances such that TherAtid or its sublicensees have no commercially
reasonable alternative to obtaining a royalty-bearing license under such patent
in order to commercialize Licensed Products under this Agreement.     1.4  
“Field” shall mean all human and veterinary therapeutic and prophylactic uses,
excluding use as a vaccine adjuvant and, with respect to GCP 40774, excluding
use for the treatment of asthma and other allergic diseases which materially
affect lung function. As used herein, “vaccine adjuvant” shall mean a substance
administered with an antigen to enhance the immune response to that antigen.

1



--------------------------------------------------------------------------------



 



  1.5   “Gross Profit” shall mean Net Sales amounts received by TherAtid for the
commercial sale of Licensed Products, less (i) any taxes or other government
levies due with regard to such amounts, (ii) any expenses incurred or accrued in
connection with the manufacture, use, marketing, sale or other disposition of
the Licensed Products, and (iii) general and administrative expenses, reasonably
allocated according to GAAP.     1.6   “Know-How” shall mean all ideas,
inventions, data, trade secrets, instructions, processes, formulas, chemical,
pharmacological, toxicological, pharmaceutical, physical and analytical,
manufacturing (including but not limited to processes, yields, reagents and
conditions relating to compound manufacture) data and information, owned or
controlled by Ciba existing as of the Effective Date, which are not generally
known during the term of this Agreement, and which are sufficient to allow a
chemist skilled in the art to synthesize and manufacture Licensed Products, in
liposome form or otherwise.     1.7   “Licensed Product” will mean any product
which (i) but for the license granted herein would infringe a Valid Claim in the
country such product is made or sold, or (ii) incorporates in material part or
is made using Know How.     1.8   “Net Sales” means the gross revenues actually
received from sales of Licensed Products by TherAtid and its sublicensees, less
(i) normal and customary rebates, and cash and trade discounts, actually taken,
(ii) sales, use and/or other excise taxes or duties actually paid, (iii) the
cost of any packages and packing, if billed separately, (iv) insurance costs and
outbound transportation charges prepaid or allowed, (v) import and/or export
duties actually paid, and (vi) amounts allowed or credited due to returns.    
1.9   “Patent Rights” means the patents listed on Exhibit A hereto, and all
divisions, continuations, continuations-in-part, and substitutions thereof.
Patent Rights shall also include any U.S. and foreign patent applications or
patents owned by or licensed to Ciba which claim inventions relating to the
patent rights listed on Exhibit A, conceived or reduced to practice in
connection with research sponsored by Ciba including, without limitation, in the
laboratory of Dr. Isaiah J. Fidler at the M.D. Anderson Cancer Center at the
University of Texas.     1.10   “Territory” means all countries of the world.  
  1.11   “Valid Claim” means (i) a claim of an issued and unexpired patent
included within the Patent Rights which has not been held unenforceable or
invalid by a court or other governmental agency of competent jurisdiction, and
which has not been disclaimed or admitted to be invalid or unenforceable through
reissue or otherwise, or (ii) a claim of a pending application within the Patent
Rights.

2



--------------------------------------------------------------------------------



 



2.   GRANT

     Ciba hereby grants to TherAtid an exclusive, worldwide, royalty bearing
license under the Patent Rights, with the right to grant and authorize
sub-licenses, to make, have made, import, have imported, use, sell, offer for
sale and otherwise exploit the Licensed Products in the Field in the Territory.

3.   TECHNICAL ASSISTANCE

  3.1   Delivery of Know-How. Within ninety (90) days after the Effective Date,
Ciba shall deliver to TherAtid the Know-How in electronic or hard copy formats.
    3.2   Technical Assistance. Until six (6) months following delivery of the
Know-How pursuant to Section 3.1, at TherAtid’s request, Ciba shall promptly
provide TherAtid or its designee, instruction, advice and assistance regarding
the practice of the Patent Rights and use of the Know-How, including without
limitation, relating to the manufacture of compounds within the scope of the
Patent Rights. Such assistance shall be provided at a site agreed by the
parties, at agreed times. TherAtid shall reimburse Ciba for any out-of-pocket
expenses incurred in connection with such assistance.     3.3   Regulatory Data
and Filings. On the Effective Date, without additional cost, Ciba shall promptly
provide TherAtid with access to and the right to use all regulatory filings made
by Ciba or its Affiliates with respect to compounds within the scope of the
Patent Rights, together with the underlying pre-clinical and clinical data.
TherAtid and its sublicensees may use and incorporate such filings and data in
support of efforts to obtain regulatory approval of Licensed Products worldwide.
    3.4   Clinical Trial Data. So far as it has the right to do so, Ciba shall
provide TherAtid with all data from any clinical trials performed by Ciba or its
Affiliates with respect to any compound within the scope of the Patent Rights
including but not limited to copies of any clinical trial agreement(s),
protocols, case report forms and supporting documentation relating to Phase II
trials of such compounds. For those data yet to become available from the
ongoing Phase III clinical trial with respect to the evaluation of MTP-PE (CGP
19835) for the treatment of osteogenic sarcoma in progress at the National
Cancer Institute of the U.S. National Institutes of Health (“NCI”) on the
Effective Date, Ciba will use all reasonable endeavors to help TherAtid obtain
access to such data directly from the NCI, including making a written request to
the NCI to give TherAtid access to the data.         TherAtid and its
sublicensees may use and incorporate such data in support of filings for
regulatory approval of Licensed Products worldwide.

3



--------------------------------------------------------------------------------



 



  3.5   Other Intellectual Property. In the event that Ciba has any option or
other rights with respect to intellectual property relating to the Field
developed in connection with research sponsored by Ciba including, without
limitation, in the laboratory of Dr. Isaiah J. Fidler at the M.D. Anderson
Cancer Center at the University of Texas, and the owner of such intellectual
property refuses to acknowledge or contests such rights, Ciba shall use
reasonable endeavors to perfect and enforce its interest in such intellectual
property.

4.   CONSIDERATION

  4.1   License Fee. Within thirty (30) days of the Effective Date, TherAtid
shall pay to Ciba a license fee of [. . . *** . . .].     4.2   Annual
Maintenance Fee. TherAtid shall pay to Ciba an annual maintenance fee of [ . .
*** . . .] during the period commencing on the first anniversary of the
Effective Date and continuing until the initiation of any Phase III clinical
trial sponsored by TherAtid or a TherAtid sublicensee for any Licensed Product;
provided, however, that in the event that any additional patients are added to
the Phase III clinical trial of MTP-PE (CGP 19835) in progress on the Effective
Date at the National Cancer Institute of the U.S. National Institutes of Health,
TherAtid’s obligations to pay the annual maintenance fee shall terminate on the
date that the first such patient is enrolled in such clinical trial.     4.3  
Milestone Payments. Unless the Agreement is terminated earlier, following the
first achievement by TherAtid of the following milestones with respect to such
first Licensed Product for humans incorporating CGP19835, and the first Licensed
Product for humans incorporating CGP40774, TherAtid shall pay Ciba one-time
milestone payments, as follows:

             
 
      Event   Payment
 
  [. . . *** . . .]       [. . . *** . . .]

Such payments may be made by TherAtid in a staged manner such that the total
amount payable in any year with respect to all such milestones shall not exceed
[. . . *** . . .] of TherAtid’s Gross Profit in any year, with the balance due
being carried forward to later years, without incurring interest.
[. . . *** . . .] of any milestone payment made upon [. . . *** . . .] shall be
creditable against royalties due Ciba hereunder.

     
 
  * Confidential Treatment
 
  Requested under 17 C.F.R.
 
  §§ 200.80(b)(4) and 240.24b-2(b)(1)

4



--------------------------------------------------------------------------------



 



The payments set forth above shall be made with respect to each of CGP19835 and
CGP40774; provided, however, if TherAtid ceases all development of CGP19835 or
CGP40774 after having made payments with respect to the applicable compound
under this Section 4.3 following the accomplishment of any milestone specified
herein, there shall be no payment due upon the accomplishment of that same
milestone with respect to any subsequent back-up compound after the first backup
compound pursued by TherAtid. When milestones are achieved with respect to such
first back-up compound which were not previously paid with respect to an earlier
compound, such milestone payments shall be paid pursuant to this Section 4.3.

  4.4   Royalties. In consideration of the license granted herein, TherAtid
shall pay to Ciba royalties on Net Sales of Licensed Products sold by TherAtid
on a Licensed Product-by-Licensed Product basis as set forth below:

  4.4.1   Licensed Products Sold by TherAtid. TherAtid shall pay to Ciba the
following royalties with respect to Net Sales of Licensed Products sold by
TherAtid, as follows:     (a)   Until the tenth anniversary of the first
commercial sale of a particular Licensed Product:

     
Licensed Products
  [. . . *** . . .]
containing GP19835
   
 
   
Licensed Products
   
containing a compound
   
within the Patent Rights
  [. . . *** . . .]
other than CGP 19835
   

  (b)   In the period following the tenth anniversary of the first commercial
sale of a particular Licensed Product until the fifteenth anniversary of such
commercial sale:

     
Licensed Products
  [. . . *** . . .]
containing CGP19835
   
 
   
Licensed Products
   
containing a compound
   
within the Patent Rights
   
other than CGP 19835
  [. . . *** . . .]

  4.4.2   Licensed Products Sold by Sublicensees. TherAtid shall pay to Ciba the
following royalties with respect to Net Sales of Licensed Products sold by
sublicensees of TherAtid, as follows :

     
 
  *Confidential Treatment
 
  Requested under 17 C.F.R.
 
  §§ 200.80(b)(4) and 240.24b-2(b)(1)

5



--------------------------------------------------------------------------------



 



  (a)   Until the tenth anniversary of the first commercial sale of a particular
Licensed Product:

     
Licensed Products
  [. . . *** . . .]
containing CGP19835
   
 
   
Licensed Products
   
containing a compound
  [. . . *** . . .]
within the Patent Rights
   
other than CGP 19835
   

  (b)   In the period following the tenth anniversary of the first commercial
sale of a particular Licensed Product until the fifteenth anniversary of such
commercial sale:

     
Licensed Products
  [. . . *** . . .]
containing CGP19835
   
 
   
Licensed Products
   
containing a compound
  [. . . *** . . .]
within the Patent Rights
   
other than CGP 19835
   

Notwithstanding the above, in the event that TherAtid has an ownership interest,
direct or indirect, of five percent (5%) or more in any sublicensee, royalties
shall be due with respect to sales of Licensed Products at the rates set forth
in Section 4.2.1, rather than the rates set forth in this Section 4.2.2.

  4.4.3   Royalty Reduction. The royalty rates set forth in Sections 4.4.1 and
4.4.2 above shall be reduced by fifty percent (50%) if the applicable Licensed
Products are not within the scope of an issued Valid Claim within the Patent
Rights in the country such Licensed Products are either made or sold.

  4.5   Commercial Impracticability. Notwithstanding the above, in the event
that TherAtid believes that the foregoing royalty rates would make the sale of
Licensed Products commercially impracticable it may notify Ciba, and in such
event the parties shall negotiate in good faith a reduction in such royalties;
provided, the foregoing terms shall remain in effect until such other terms are
agreed in writing.

     
 
  *Confidential Treatment
 
  Requested under 17 C.F.R.
 
  §§ 200.80(b)(4) and 240.24b-2(b)(1)

6



--------------------------------------------------------------------------------



 



  4.6   One Royalty. No more than one royalty payment shall be due with respect
to a sale of a particular Licensed Product. No multiple royalties shall be
payable because any Licensed Product, or its manufacture, sale or use is covered
by more than one Valid Claim. No royalty shall be payable under Section 4.4
above with respect to sales of Licensed Products among TherAtid and its
Sublicensees, but shall be payable on sales of Licensed Products by TherAtid or
its sublicensees to third parties, nor shall a royalty be payable under this
Article 4 with respect to Licensed Products distributed for use in research
and/or development, in clinical trials or as promotional samples if such
promotional samples are provided without charge.

5.   PAYMENTS

  5.1   Payment Method. All payments due hereunder shall be made in U.S.
dollars, and shall be made by bank wire transfer in immediately available funds
to an account designated by Ciba.. Any payments that are not paid on the date
such payments are due under this Agreement shall bear interest to the extent
permitted by applicable law at the prime rate as reported by the Chase Manhattan
Bank, New York, New York, on the date such payment is due calculated on the
number of days such payment is delinquent. This Section 5.1 shall in no way
limit any other remedies available to Ciba.     5.2   Currency Conversion. If
any currency conversion shall be required in connection with the calculation of
royalties hereunder, such conversion shall be made using the selling exchange
rate for conversion of the foreign currency into U.S. dollars, quoted for
current “sell” transactions reported in The Wall Street Journal for the last
business day of the calendar quarter to which such payment pertains.

  5.3   Restrictions on Payment. To the extent and as long as the laws and/or
regulations in force in any country prohibit the payment, conversion or
remittance of the royalties as hereby contemplated, TherAtid’s obligations under
Article 5 may be discharged by the deposit thereof to the account of TherAtid,
or its designee, in any commercial bank or trust company selected by Ciba
located in such country; provided, that no infraction of law or regulation
occurs in making such deposit. If due to restrictions or prohibitions imposed by
national or international authority, payments cannot be made as aforesaid, the
parties shall consult with a view to finding a prompt and acceptable solution,
and TherAtid will, from time to time, deposit such monies as Ciba may lawfully
direct, at no additional out-of-pocket expense to TherAtid.

  5.4   Withholding Taxes. All royalty amounts required to be paid to Ciba
pursuant to this Agreement may be paid with deduction for withholding for or on
account of any taxes (other than taxes imposed on or measured by net income) or
similar governmental charge imposed by a jurisdiction other

7



--------------------------------------------------------------------------------



 



      than the United States (“Withholding Taxes”) to the extent Ciba or its
successor has the lawful right to utilize the Withholding Taxes paid by TherAtid
as a credit against Ciba’s regular tax liability. TherAtid shall provide Ciba a
certificate evidencing payment of any Withholding Taxes hereunder.

6.   REPORTS AND RECORDS

  6.1   Royalty Reports. TherAtid shall deliver to Ciba within sixty (60) days
after the end of each calendar quarter in which Licensed Products are sold a
written report setting forth in reasonable detail, on a country-by-country and
Licensed Product-by-Licensed Product basis, the calculation of the royalties
payable to Ciba for such calendar quarter, including the Licensed Products sold
in each country, the Net Sales thereof, and all amounts received from
sublicensees for sales of Licensed Products. Such reports shall be Confidential
Information of TherAtid subject to Article 8 herein.     6.2   Inspection of
Books and Records. TherAtid and its sublicensees shall maintain accurate books
and records which enable the calculation of royalties payable hereunder to be
verified. TherAtid shall retain the books and records for each quarterly period
for three (3) years after the submission of the corresponding report under
Section 6.1 hereof. Upon thirty (30) days prior notice to TherAtid and the
pertinent sublicensee, independent accountants selected by Ciba, reasonably
acceptable to TherAtid, after entering into a confidentiality agreement with
TherAtid, may have access to the books and records of TherAtid and its
sublicensees to conduct a review or audit once per calendar year, for the sole
purpose of verifying the accuracy of TherAtid’s payments and compliance with
this Agreement. The accounting firm shall report to Ciba only whether there has
been a royalty underpayment and, if so, the amount thereof. Such access shall be
permitted during TherAtid’s normal business hours during the term of this
Agreement and for two (2) years after the expiration or termination of this
Agreement. Any such inspection or audit shall be at Ciba’s expense, however, in
the event an inspection reveals underpayment of five percent (5%) or more in any
audit period, TherAtid shall pay the costs of the inspection and promptly pay to
Ciba any underpayment with interest from the date such mount(s) were due, at the
prime rate reported by the Chase Manhattan Bank, New York, New York.

7.   DILIGENCE

  7.1   Reasonable Efforts. TherAtid agrees to use reasonable efforts consistent
with its prudent business judgment to diligently develop and commercialize the
Patent Rights and obtain such approvals as may be necessary for the sale of the
Licensed Products in the United States and such other worldwide markets as
TherAtid elects to commercialize the Licensed Products. TherAtid shall notify
Ciba within thirty (30) days after the first commercial sale of each Licensed
Product.

8



--------------------------------------------------------------------------------



 



  7.2   Sublicense to Ciba. In the event that TherAtid elects not to
commercialize Licensed Products in a particular counter, either itself or
through a sublicensee or a distributor, it shall notify Ciba. In such event,
TherAtid shall negotiate a sublicense with Ciba under the Patent Rights and
Know-How in such country on reasonable terms customary in the industry to be
negotiated in good faith by the parties.

8.   CONFIDENTIALITY; PUBLICATIONS

  8.1   Confidential Information. Unless otherwise expressly provided for in
this Agreement, both parties shall treat as confidential any Know-How and any
and all other information and data received or derived under this Agreement from
the other party and designated as proprietary or confidential at the time of
disclosure (“Confidential Information”), and shall not disclose any Confidential
Information received from the other party to any third party during the
Agreement Period and for five (5) years thereafter, except for information
which:

  (a)   was known to the receiving party prior to the disclosure by the other
party as evidenced by written record or other proof;     (b)   has become public
knowledge through no fault of the receiving party;     (c)   has been received
from a third party who did not acquire it directly or indirectly from the
disclosing party;     (d)   was independently developed by the receiving party
prior to receipt from the disclosing party, as shown by contemporaneous written
documentation;     (e)   needs to be disclosed to government officials for
purposes of obtaining registration of the Products; or     (f)   is compelled to
be disclosed in the course of litigation by a third party, provided that the
party compelled to make such disclosure provides the other party to this
Agreement with notice of such compulsion sufficiently in advance of disclosure
so as to provide such other party a reasonable time period to seek a protective
order.

  8.2   Use and Disclosure. Notwithstanding the above, TherAtid may disclose
Confidential Information of the other (i) to their legal representatives and
employees, to Affiliates, to legal representatives and employees of Affiliates,
and to consultants, to the extent such disclosure is reasonably necessary to
achieve the purposes of this Agreement, and provided such representatives,
employees and consultants are covered by obligations of confidentiality with
respect to such information no less stringent than

9



--------------------------------------------------------------------------------



 



      those set forth herein; (ii) in connection with the filing and support of
patent applications; (iii) as required by law or to comply with applicable
governmental regulations or court order or otherwise submit information to tax
or other governmental authorities, including the FDA and its foreign
counterparts, or (iv) to a sublicensee, in confidence, in connection with a
sublicense permitted under this Agreement; provided that if a party is required
to make any such disclosure of another party’s Confidential Information, other
than pursuant to a confidentiality agreement, it will give reasonable advance
notice to the other party of such disclosure and, save to the extent
inappropriate in the case of patent applications, will use its reasonable best
efforts to secure confidential treatment of such information in consultation
with the other party prior to its disclosure (whether through protective orders
or otherwise) and disclose only the minimum necessary to comply with such
requirements.     8.3   Non-Disclosure. The existence and the terms of this
Agreement shall not be disclosed by TherAtid or Ciba to any third party or be
published unless both parties expressly agree otherwise in writing. The text of
any press release to be issued by TherAtid and/or Ciba concerning this Agreement
as well as the precise date and timing of the press release shall be agreed
between the Parties in writing in advance, such agreement not to be unreasonably
withheld or delayed. However, this restriction shall not apply to disclosure of
information set forth in the form of an agreed press release, which will be
prepared in mutually agreeable format and substance following the closing of
this Agreement, and to announcements required by law or regulation except that
in such event the parties shall coordinate to the extent possible with respect
to the working of any such announcement. This restriction shall not apply to
disclosure of this Agreement to certain private third parties such as the
shareholders of TherAtid, investment bankers, attorneys and other professional
consultants, and prospective investors in TherAtid.

9.   RIGHT OF FIRST REFUSAL

     In the event TherAtid elects to commercialize any Licensed Product for
veterinary uses through a sublicensee, TherAtid shall notify Ciba, and Ciba
shall have a right of first refusal to acquire an exclusive, worldwide
sublicense to market such Licensed Product for veterinary purposes on agreed
terms reasonable and customary in the industry. In such case, Ciba shall have
ninety (90) days from the date it receives such written notice from TherAtid in
which to notify TherAtid whether Ciba wishes to negotiate the terms of such a
sublicense. After the expiration of such ninety (90) period, or any mutually
agreed upon extension thereof, if, having negotiated in good faith, the parties
have not entered into a written letter of intent with respect to such a
sublicense, TherAtid shall have the right to grant sublicenses to third parties
with regard to such Licensed Product for veterinary use.

10.   SUPPLY

  10.1   Supply of CGP19835. Within thirty (30) days from the Effective Date,
Ciba agrees to deliver to TherAtid at no additional cost, at least two hundred
(200) grams of such compound.

10



--------------------------------------------------------------------------------



 



  10.2   Supply of OOPS. In the event that TherAtid wishes to develop or
commercialize a Licensed Product containing OOPS and is unable to obtain a
license to or a supply of such compound on commercially reasonable terms from a
third party, at TherAtid’s request, Ciba agrees during the term of this
Agreement at its discretion either (i) subject to Section 10.4, to deliver to
TherAtid or its designee all Know-How necessary for the manufacture of OOPS and
grant to TherAtid non-exclusive, worldwide, royalty-free licenses with the right
to grant and authorize sub-licenses under all relevant intellectual property
owned or controlled by Ciba; or (ii) to provide TherAtid and its sub-licensees
with their requirements of such compound at a transfer price equal to Ciba’s
actual fully-burdened (direct and indirect) cost of manufacturing such material,
as determined in accordance with GAAP plus a reasonable profit margin customary
in the trade. In the event Ciba opts to supply to TherAtid and its sub-licensees
pursuant to option (ii) hereof, the parties shall promptly enter into a supply
agreement consistent with the preceding terms.     10.3   Supply of POPC. In the
event that TherAtid wishes to develop or commercialize a Licensed Product
containing POPC and is unable to obtain a license to or a supply of such
compound on commercially reasonable terms from a third party, at TherAtid’s
request, Ciba agrees during the term of this Agreement at its discretion either
(i) subject to Section 10.4, to deliver to TherAtid or its designee all Know-How
necessary for the manufacture of POPC and grant to TherAtid non-exclusive,
worldwide, royalty-free licenses with the right to grant and authorize
sub-licenses under all relevant intellectual property owned or controlled by
Ciba; or (ii) to provide TherAtid and its sub-licensees with their requirements
of such compound at a transfer price equal to Ciba’s actual fully-burdened
(direct and indirect) cost of manufacturing such material, as determined in
accordance with GAAP plus a reasonable profit margin customary in the trade. In
the event Ciba opts to supply TherAtid and its sub-licensees pursuant to option
(ii) hereof, the parties shall promptly enter into a supply agreement consistent
with the preceding terms.     10.4   Manufacturing. In the event that Ciba
elects to discontinue manufacture of OOPS or POPC pursuant to either
Section 10.2 or 10.3 above, Ciba shall provide TherAtid with at least twelve
(12) months prior notice, and shall deliver to TherAtid all Know-How relating to
the manufacture of the Product at least nine (9) months prior to the date that
Ciba shall cease to provide the applicable compound to Jenner. In such event,
the parties shall assist and cooperate with each other in order that TherAtid
may initiate manufacture of the Product as soon as practicable, and shall take
such actions as are appropriate to achieve such goal.

11.   REPRESENTATIONS AND WARRANTIES

  11.1   Ciba. Ciba represents and warrants that: (i) it is a corporation duly
organized validly existing and in good standing under the laws of Switzerland;
(ii) the execution, delivery and performance of this Agreement have been duly
authorized by all necessary corporate action on the part of Ciba; (iii) Ciba and
Ciba-Geigy Corporation are the sole and exclusive owners of all right, title and
interest in the Patent Rights

11



--------------------------------------------------------------------------------



 



      and the Know-How; (iv) Ciba has the right to grant the rights and licenses
granted herein; (v) the Patent Rights and Know-How are free and clear of any
lien, encumbrance, security interest or restriction on license; (vi) it has not
previously granted, and will not grant during the term of this Agreement, any
right, license or interest in or to the Patent Rights or Know-How, or any
portion thereof, inconsistent with the license granted to TherAtid herein;
(vii) there are no threatened or pending actions, suits, investigations, claims
or proceedings in any way relating to the Patent Rights or Know-How; and
(viii) the practice by TherAtid or its sublicensees of the Patent Rights or
Know-How licensed herein does not and shall not require a license, additional to
the license hereby granted, under any other intellectual property owned or
controlled by Ciba or its Affiliates.     11.2   TherAtid. TherAtid represents
and warrants that: (i) it is a corporation duly organized validly existing and
in good standing under the laws of the State of California; and (ii) the
execution, delivery and performance of this Agreement have been duly authorized
by all necessary corporate action on the part of TherAtid.

12.   PATENT PROSECUTION AND ENFORCEMENT

  12.1   Ciba’s Responsibilities. Ciba shall, at its sole expense, have the
initial right and obligation to control the preparation, filing, prosecution and
maintenance of the Patent Rights, and any interferences, re-examinations,
reissues and oppositions proceeding relating thereto, using patent counsel of
its choice. Ciba shall consult with TherAtid regarding the conduct of all such
activities, by providing TherAtid a reasonable opportunity to review and comment
on all proposed submissions to any patent office before submittal, and provided
further that Ciba shall keep TherAtid reasonably informed as to the status of
such patent applications by promptly providing TherAtid copies of all
communications relating to such patent applications that are received from any
patent office.     12.2   Ciba Failure to Prosecute. Ciba may elect on ninety
(90) days prior notice to TherAtid to discontinue prosecution of any patent
applications within the Patent Rights or the conduct of any activities with
respect to the patent applications or patents subject to Section 12.1. In the
event Ciba declines to file or having filed fails to further prosecute or
maintain any patent applications or patents, or conduct any interferences,
re-examinations, reissues or oppositions, then TherAtid shall have the right to
prepare, file, prosecute and maintain such patent applications and patents in
such countries worldwide it deems appropriate, and conduct any interferences,
re-examinations, reissues or oppositions, at its sole expense using patent
counsel of its choice. TherAtid may credit any expenses incurred in connection
with such activities set forth in this Section 12.2 against any royalties due
Ciba pursuant to Article 4.     12.3   Copies. Upon request by TherAtid, Ciba
shall promptly provide to TherAtid a copy of any patent applications within the
Patent Rights filed by Ciba or its Affiliates during the term of this Agreement
and all material documents received from or sent to any patent office relating
thereto which relate to the scope, term, maintenance, validity or enforceability
of any of the Patent Rights, or any challenge to or change to any of the
preceding.

12



--------------------------------------------------------------------------------



 



  12.4   Enforcement. If either party becomes aware that any Patent Rights are
being or have been infringed by any third party, such party shall promptly
notify the other party hereto in writing describing the facts relating thereto
in reasonable detail. Ciba shall have the initial right, but not the obligation,
to institute, prosecute and control any action, suit or proceeding (an “Action”)
with respect to such infringement, including any declaratory judgment action, at
its expense, using counsel of its choice. In the event Ciba fails to initiate or
defend any Action involving the Patent Rights within one hundred eighty
(180) days of receiving notice of any alleged infringement, TherAtid shall have
the right, but not the obligation, to initiate and control such an Action, and
Ciba shall cooperate with TherAtid in connection with any such Action. Any
amounts recovered in such Action shall be used first to reimburse TherAtid and
Ciba for any costs and expenses incurred in connection with such Action
(including attorneys’ and experts’ reasonable fees), and any remainder shall be
divided between the parties with Ciba receiving twenty-five percent (25%) and
TherAtid the rest.     12.5   Third Party Royalty Offset. In the event that
TherAtid enters into a license agreement with any third party with respect to a
Dominating Patent or to avoid or settle a claim of infringement or
misappropriation of any intellectual property right made by such third party due
to TherAtid’s practice of the Patent Rights, TherAtid may offset any payments
made in accordance with such license agreements against any amounts owed Ciba
pursuant to Article 4 hereof, up to a maximum of fifty percent (50%) of the
amounts due thereunder.     12.6   Patent Term Extensions. With respect to any
patent within the Patent Rights, Ciba will designate TherAtid or its designee as
its agent for obtaining an extension of such patent or governmental equivalent
which extends the exclusivity of any of the patent subject matter where
available in any country in the world or if not feasible, at TherAtid’s option,
permit TherAtid to file in Ciba’s name or diligently obtain such extension for
TherAtid or its sublicensee(s), at TherAtid’s expense. Furthermore, Ciba and its
Affiliates agree to provide reasonable assistance to facilitate TherAtid‘s or
its sublicensees’ efforts to obtain any extension.

13.   ARBITRATION

Ciba and TherAtid agree that any dispute or controversy arising out of, in
relation to, or in connection with this Agreement, or the validity,
enforceability, construction, performance or breach thereof, shall be settled by
binding arbitration in New York, New York, United States of America, under the
then-current Licensing Agreement Rules of the American Arbitration Association
by one (1) arbitrator appointed in accordance with such Rules. The arbitrators
shall determine what discovery will be permitted, based on the principle of
limiting the cost and time which the parties must expend on discovery; provided,
the arbitrators shall permit such discovery as they deem necessary to achieve an
equitable resolution of the dispute. Such proceedings shall be conducted in
English, and any written evidence originally in a language other than English
shall be submitted in an English translation accompanied by the original or a
true copy thereof. The decision and/or award rendered by the arbitrator shall be
written, final and non-appealable and may be entered in any court of competent
jurisdiction. In the event that in any arbitration instituted pursuant to
Section 15.2, the arbitrator determines that there has been a material breach of
the Agreement, at the option of the non-breaching party, the arbitrator shall
direct that the Agreement be terminated effective immediately.

13



--------------------------------------------------------------------------------



 



The parties agree that, any provision of applicable law notwithstanding, they
will not request, and the arbitrator shall have no authority to award, punitive
or exemplary damages against any party. The costs of any arbitration, including
administrative fees and fees of the arbitrator, shall be shared equally by the
parties. Each party shall bear the cost of its own attorneys’ fees and expert
fees.

14.   INDEMNIFICATION

  14.1   TherAtid. TherAtid shall indemnify, defend and hold harmless Ciba and
its directors, officers, employees and agents (each a “Ciba Indemnitee”) from
and against any and all liabilities, damages, losses, costs or expenses
(including reasonable attorneys’ and professional fees and other expenses of
litigation and/or arbitration) (a “Liability") resulting from any claim, suit or
proceeding brought by a third party against a Ciba Indemnitee, arising out of or
in connection with (i) any misrepresentation with regard to, or breach of any
of, the representations and warranties of TherAtid set forth in Section 11.2, or
(ii) the development, manufacture, use, sale or consumption of any Licensed
Product by TherAtid or its sublicensees, except to the extent caused by the
negligence or willful misconduct of Ciba.     14.2   Ciba. Ciba shall indemnify,
defend and hold harmless TherAtid and its directors, officers, employees and
agents (each a “TherAtid Indemnitee”) from and against any and all liabilities,
damages, losses, costs or expenses (including reasonable attorneys’ and
professional fees and other expenses of litigation and/or arbitration) (a
“Liability”) resulting from any claim, suit or proceeding brought by a third
party against a TherAtid Indemnitee, arising out of or in connection with any
misrepresentation with regard to, or breach of any of, the representations and
warranties of Ciba set forth in Section 11.1.     14.3   Procedure. In the event
that any Indemnitee intends to claim indemnification under this Article 14 it
shall promptly notify the other party in writing of such alleged Liability. The
indemnifying party shall have the right to control the defense thereof. The
affected Indemnitees shall cooperate fully with the indemnifying party and its
legal representatives in the investigation and conduct of any Liability covered
by this Article 14. The Indemnitee shall not, except at its own cost,
voluntarily make any payment or incur any expense with respect to any claim,
suit or Liability, or make any admission of liability or attempt to settle any
claim without the prior written consent of the indemnifying party, which such
party shall not be required to give.

15.   TERM AND TERMINATION

  15.1   Term. The term of this Agreement shall commence on the Effective Date,
and unless earlier terminated as provided in Article 15, shall continue in full
force and effect on a country-by-country and Licensed Product-by-Licensed
Product basis until there are no remaining royalty payment obligations in a
country, at which time the Agreement shall expire in its entirety in such
country. Notwithstanding the above, upon the

14



--------------------------------------------------------------------------------



 



      expiration of this Agreement in any country, TherAtid shall have a
non-exclusive, irrevocable, fully paid-up right and license to use and exploit
the Know How.     15.2   Termination for Cause. If either party materially
breaches this Agreement, the other party may elect to give the breaching party
written notice describing the alleged breach. If the breaching party has not
cured such breach within sixty (60) days after receipt of such notice, the
notifying party will be entitled, in addition to any other rights it may have
under this Agreement, to terminate this Agreement effective immediately;
provided, however, if either party receives notification from the other of a
material breach and if the party alleged to be in default notifies the other
party in writing within thirty (30) days of receipt of such default notice that
it disputes the asserted default, the matter will be submitted to non-binding
mediation and no termination shall become effective prior to the completion of
such mediation.     15.3   Termination for Insolvency. Either party may
terminate this Agreement if the other becomes the subject of a voluntary or
involuntary petition in bankruptcy or any proceeding relating to insolvency,
receivership, liquidation, or composition or the benefit of creditors, if that
petition or proceeding is not dismissed with prejudice within sixty (60) days
after filing.     15.4   Permissive Termination. TherAtid may terminate this
Agreement with respect to any country or any patent application or patent within
the Patent Rights with sixty (60) days written notice to Ciba.     15.5   Effect
of Termination.

  (a)   Accrued Rights and Obligations. Termination of this Agreement for any
reason shall not release any party hereto from any liability which, at the time
of such termination, has already accrued to the other party or which is
attributable to a period prior to such termination, nor preclude either party
from pursuing any rights and remedies it may have hereunder or at law or in
equity which accrued or are based upon any event occurring prior to such
termination.     (b)   Return of Materials. Upon any termination of this
Agreement, each party shall promptly return to the other party all Confidential
Information received from the other party (except one copy of which may be
retained for archival purposes).     (c)   Stock on Hand. In the event this
Agreement is terminated for any reason, TherAtid and its Affiliates and
sublicensees shall have the right to sell or otherwise dispose of the stock of
any Licensed Product subject to this Agreement then on hand, subject to Articles
4 and 5.     (d)   Sublicensees. In the event of any termination of this
Agreement any sublicensees granted by TherAtid shall remain in force and effect
and shall be assigned by TherAtid. to Ciba, provided, however, that the
financial terms of such sublicenses shall be no less favorable to Ciba than the
terms of this Agreement.

15



--------------------------------------------------------------------------------



 



  15.6   Survival. Sections 15.5 and 15.6, and Articles 5, 6, 8, 9, 11, 13, 14
and 16 of this Agreement shall survive termination of this Agreement for any
reason.

16.   MISCELLANEOUS

  16.1   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to
principles of conflicts of laws.     16.2   Independent Contractors. The
relationship of the parties hereto is that of independent contractors. The
parties hereto are not deemed to be agents, partners or joint venturers of the
others for any purpose as a result of this Agreement or the transactions
contemplated thereby.     16.3   Assignment. Neither party may assign this
Agreement or the supply agreement without the prior written consent of the
other, which consent shall not be unreasonably withheld; provided, however,
TherAtid may assign this Agreement in connection with a transfer of all or
substantially all of its assets relating to the agreements, whether by sale,
merger, operation of law or otherwise. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns.     16.4  
Right to Develop Independently. Nothing in this Agreement will impair TherAtid’s
right to independently acquire, license, develop for itself, or have others
develop for it, intellectual property and technology performing similar
functions as the Patent Rights and Know-How or to market and distribute Licensed
Products based on such other intellectual property and technology.     16.5  
Notices. Any required notices hereunder shall be given in writing by certified
mail or overnight express delivery service at the address of each party below,
or to such other address as either party may indicate on its behalf by written
notice. Notice shall be deemed served when delivered or, if delivery is not
accomplished by reason or some fault of the addressee, when tendered.

         
 
  If to Ciba:   Ciba-Geigy Limited
 
      Pharma Licensing
 
      Klybecketrasse 141
 
      4002 Basel
 
      Switzerland
 
      Attention:                                                            
 
       
 
  If to TherAtid:   TherAtid, Incorporated
 
      828 Eastbrook Court
 
      Danville, California
 
      94506-1206 Attention:
 
      Chief Executive Officer

16



--------------------------------------------------------------------------------



 



  16.6   Force Majeure. Neither party shall lose any rights hereunder or be
liable to the other party for damages or losses (except for payment obligations)
on account of failure of performance by the defaulting party if the failure is
occasioned by war, strike, fire, Act of God, earthquake, flood, lockout,
embargo, governmental acts or orders or restrictions, failure of suppliers, or
any other reason where failure to perform is beyond the reasonable control and
not caused by the negligence, intentional conduct or misconduct of the
nonperforming party and the nonperforming party has exerted all reasonable
efforts to avoid or remedy such force majeure; provided, however, that in no
event shall a party be required to settle any labor dispute or disturbance.    
16.7   Compliance with Laws. Each party shall furnish to the other party any
information related to the subject matter of this Agreement requested or
required by that party during the term of this Agreement or any extensions
hereof to enable that party to comply with the requirements of any U.S. or
foreign federal, state and/or government agency.     16.8   LIMITATION OF
LIABILITY. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY SPECIAL,
CONSEQUENTIAL, INCIDENTAL OR INDIRECT DAMAGES ARISING OUT OF THE PERFORMANCE OF
THIS AGREEMENT, HOWEVER CAUSED, UNDER ANY THEORY OF LIABILITY.     16.9  
Further Assurances. At any time or from time to time on and after the date of
this Agreement, Ciba shall at the request of TherAtid (i) deliver to TherAtid
such records, data or other documents consistent with the provisions of this
Agreement, (ii) execute, and deliver or cause to be delivered, all such
consents, documents or further instruments of transfer or license, and
(iii) take or cause to be taken all such actions, as TherAtid may reasonably
deem necessary or desirable in order for TherAtid to obtain the full benefits of
this Agreement and the transactions contemplated hereby.     16.10  
Severability. In the event that any provisions of this Agreement are determined
to be invalid or unenforceable by a court of competent jurisdiction, the
remainder of the Agreement shall remain in full force and effect without said
provision. The parties shall in good faith negotiate a substitute clause for any
provision declared invalid or unenforceable, which shall most nearly approximate
the intent of the parties in entering this Agreement; provided, if the parties
are unable to agree on such a substitute clause and the deletion of the
provision held invalid or unenforceable would produce material adverse financial
consequences for one party, such party shall have the right to terminate the
Agreement with one hundred eighty (180) days notice.     16.11   Waiver. The
failure of a party to enforce any provision of the Agreement shall not be
construed to be a waiver of the right of such party to thereafter enforce that
provision or any other provision or right.

17



--------------------------------------------------------------------------------



 



  16.12   Entire Agreement; Amendment. This Agreement including, its Exhibits,
sets forth the entire agreement and understanding of the parties with respect to
the subject matter hereof, and supersedes all prior discussions, agreements and
writings in relating thereto. This Agreement may not be altered, amended or
modified in any way except by a writing signed by both parties.     16.13  
Counterparts. This Agreement may be executed in two counterparts, each of which
shall be deemed an original and which together shall constitute one instrument.

     IN WITNESS WHEREOF, Ciba and TherAtid have executed this Agreement by their
respective duly authorized representatives.

                      CIBA-GEIGY LIMITED       THERATID, INCORPORATED    
 
                   
By:
  /s/ E. Schweizer       By:   /s/ A.E. Maida    
 
 
 
         
 
   
 
                    Dr. E SCHWEIZER R.E. Walker                      Print      
    Name: A.E. Maida, III, MA, MBA               Chief Scientific and Technical
Advisor                 Pharma Licensing           Division Counsel     Title:  
        Title: Chief Executive Officer    

18



--------------------------------------------------------------------------------



 



EXHIBIT A
Part I
Patents Mating to CGP 19835

 



--------------------------------------------------------------------------------



 



Appendix A: Patent rights by Case 4-12450

          Country   Patent No.   Patent Expiry
[. . . *** . . .]
       

     
 
  * Confidential Treatment
 
  Requested under 17 C.F.R.
 
  §§ 200.80(b)(4) and 240.24b-2(b)(1)

Appendix A - Page 1



--------------------------------------------------------------------------------



 



[. . . *** . . .]

     
 
  *Confidential Treatment
 
  Requested under 17 C.F.R.
 
  §§ 200.80(b)(4) and 240.24b-2(b)(1)

Appendix A - Page 2



--------------------------------------------------------------------------------



 



[. . . *** . . .]

     
 
  *Confidential Treatment
 
  Requested under 17 C.F.R.
 
  §§ 200.80(b)(4) and 240.24b-2(b)(1)

Appendix A - Page 3



--------------------------------------------------------------------------------



 



[. . . *** . . .]

     
 
  * Confidential Treatment
 
  Requested under 17 C.F.R.
 
  §§ 200.80(b)(4) and 240.24b-2(b)(1)

Appendix A - Page 4



--------------------------------------------------------------------------------



 



[. . . *** . . .]

     
 
  * Confidential Treatment
 
  Requested under 17 C.F.R.
 
  §§ 200.80(b)(4) and 240.24b-2(b)(1)

Appendix A - Page 5



--------------------------------------------------------------------------------



 



[. . . *** . . .]

     
 
  * Confidential Treatment
 
  Requested under 17 C.F.R.
 
  §§ 200.80(b)(4) and 240.24b-2(b)(1)

Appendix A - Page 6



--------------------------------------------------------------------------------



 



Appendix E: Patent Rights by Case 4-17454

         
Country
  Patent No.   Patent Expiry
[. . . *** . . .]
       

[. . . *** . . .]

     
 
  * Confidential Treatment
 
  Requested under 17 C.F.R.
 
  §§ 200.80(b)(4) and 240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Part II
Patents relating to CGP 40774A

 



--------------------------------------------------------------------------------



 



Appendix A : Patent rights by Case 4-
[. . . *** . . .]

          Country   Patent No.   Patent Expiry
[. . . *** . . .]
       

     
 
  * Confidential Treatment
 
  Requested under 17 C.F.R.
 
  §§ 200.80(b)(4) and 240.24b-2(b)(1)

 



--------------------------------------------------------------------------------



 



         
Jenner Biotherapies, Inc.
      Hayden Leason
 
      541 Kenosha Street
 
      Walworth, WI 53184
 
      262-275-8389 – Fax 262-275-8381
 
      email: chapunga1@aol.com
 
            January 30, 2003

Novartis
Pharma Licensing
Klybeckstrassse 141
2002 Basel, SwitzerIand
Attention: Messers F. Thommen, H.J. Walther, A. Hörmann
                                    Or Current Licensing Administrator
Dear Sirs:
     Reference is made to the license agreement dated as of April 4, 1996, which
was entered into between Ciba-Geigy Limited and TherAtid, Incorporated (a
predecessor of Jenner Biotherapies, Inc,). We wish to inform you that we are
presently in discussion with I.D.M. (lmmuno-Designed Molecules) S.A., a French
corporation, pursuant to which IDM would acquire substantially all the assets of
Jenner, including all Jenner’s rights and future obligations under the license
agreement mentioned above. Accordingly, unless the proposed transaction between
Jenner and IDM is abandoned, we will assign the license agreement to IDM
pursuant to Section 16.3 of that agreement
     We anticipate that an agreement between Jenner and IDM will he signed at or
around the end of this month and that the proposed transaction will be completed
by the end of February. Unless we notify you otherwise, beginning on March 1,
2003, please address all correspondence and other communications concerning the
license agreement to IDM, at the following address;
I.D.M. (lmmuno-Designed Molecules) S.A.
172 rue de Charonne
75011 Paris, France
Attention: Hervé Duchesne de Lamotte,
                 Chief Financial Officer
     Kindly acknowledge receipt of this letter by returning a copy to us, signed
below, at your earliest convenience.

     
 
  Sincerely yours,
 
   
 
  Hayden L. Lesson
 
  Chief Executive Officer

          Acknowledged and accepted.       NOVARTIS    
 
       
By:
       [ILLEGIBLE]    
 
 
 
    Name:     Title    

 



--------------------------------------------------------------------------------



 



         
 
  Viviane Gesegnet   Novartis Pharma AG
(NOVARTIS LOGO) [a18902a1890201.gif]
  Secretary   Business Development and
Licensing
 
      S-202.5.06
 
      P.O. Box
 
      CH-4002 Basel
 
      Switzerland
 
       
 
      Tel +41 6 1 324 21 90
 
      Fax +41 6 1324 2221

     
 
  Fax
 
   
 
  Mr. Anthony E. Maida
 
  Chief Executive Officer
 
  Jenner Biotherapies, Inc.
 
  San Ramon, CA 94583-1344
 
   
Fax No.
  001 510 824 3151
 
   
Date
  April 29, 1998
 
   
Concerning
  Remittance Check N° 249044642
 
   
 
  Dear Anthony,
 
   
 
  Thank you for your fax of April 28, 1998.
 
   
 
  Thereafter, I realised that there was a terrible miscommunication and one of
our assistant had made a mistake.
 
   
 
  By April 1, 1998, you have sent us a check of $ l00’000.- and instead of
booking it, a check was sent to you. You could do me a tremendous favour if you
would send back this check and from now on, I would relief you from further
annual payments according to article 4.2 of our agreement.
 
   
 
  Thanking you in advance for your help, I remain,
 
   
 
  with kindest regards,
 
   
 
  (SIGNATURE) [a18902a1890202.gif]
 
  Dr. Ernst Schweizer

 